Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10927545. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 are encompassed by the scope of claims 1-21 of patent 10927545.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10309102. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 are encompassed by the scope of claims 1-20 of patent 10309102.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.9765518. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 are encompassed by the scope of claims 1-20 of patent 9765518.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.9206600. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 are encompassed by the scope of claims 1-21 of patent 9206600.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.8613168. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 are encompassed by the scope of claims 1-12 of patent 8613168.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8-9 are is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Owen (5042555).
Owen (figures 2, 4) shows a demountable wall panel system, the system comprising: a panel (17, 16, 36) having a top, a bottom, a left side, a right side, a front, and a back, the panel defining a top portion toward the top and a bottom portion toward the bottom of the panel, the panel being substantially frameless on at least the left and right sides of the panel and the top of the panel being removably insertable into a ceiling rail (figure 4); and one or more height adjustment assemblies (30, 37, 31) associated with the panel and insertable into a bottom floor channel, each height adjustment assembly being selectively operable to be adjustably raised or lowered, thereby allowing a vertical height adjustment of the panel and a rotational angle adjustment of the panel.
Per claim 2, Owen further shows the one or more height adjustment assemblies includes a pivot axis configured to allow the rotational angle adjustment of the panel (inherently so as the adjustment is done by rotation of the nut 37).
	Per claims 3-4, Owen further shows a lower clamp assembly (32, 29) configured to support the bottom portion of the panel, wherein the one or more height adjustment assemblies are secured to the lower clamp assembly.
	Per claim 5, Owen further shows the lower clamp assembly includes first and second clamps (32 and 29 respectively) configured to claim the bottom portion of the panel.
	Per claim 6, Owen further shows the pivot axis is arranged below the lower clamp assembly. 
	Per claim 8, Owen (figure 1-2) further shows the left and right sides of the panel are substantially free of vertical posts.
	Per claim 9, Owen further shows the one or more height adjustment assemblies include a support edge for operatively supporting the bottom portion of the panel (inherently so).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen.
Owen shows all the claimed limitations except for the panel is a frameless glass panel defining a frameless butt-glazed assembly.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Owen’s structures to show the panel is a frameless glass panel defining a frameless butt-glazed assembly in order to form a partition wall made of glass, and examiner takes Official Notice of the well known use of glass in forming a wall partition as currently demonstrated in many office buildings.
Claims 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen in view of Pollock (4037380).
Owen (figures 1-2, 4) shows a demountable wall panel system, the system comprising: a first panel having a top, a bottom, a left side, a right side, a front, and a back, the panel defining a top portion toward the top and a bottom portion toward the bottom of the panel, the first panel being substantially frameless on at least the left and right sides of the panel and removably insertable into a ceiling rail, a second panel (figure 1) having a top, a bottom, a left side, a right side, a front, and a back, the panel defining a top portion toward the top and a bottom portion toward the bottom of the panel, the second panel being substantially frameless on at least the left and right sides of the panel and removably insertable into a ceiling rail, a first height adjustment assembly associated with the first panel selectively operable to be adjustably raised or lowered, thereby allowing at least one of a vertical height adjustment of the first panel and a rotational angle adjustment of the first panel; and a second height adjustment assembly associated with the second panel selectively operable as to be adjustably raised or lowered, thereby allowing at least one of a vertical height adjustment of the second panel and a rotational angle adjustment of the second panel, wherein the one or more height adjustment assemblies include a pivot axis configured to allow the rotational angle adjustment, a lower clamp assembly configured to support the bottom portion of the panel, wherein the one or more height adjustment assemblies are secured to the lower clamp assembly.
Owen does not show a member arranged between adjacent frameless edges of the first panel and second panel, the member arranged between adjacent frameless edges of the first panel and second panel is a support member, the support member comprising a gasket.
Pollock (figures 6, 17) shows a member arranged between adjacent frameless edges of the first panel and second panel, the member arranged between adjacent frameless edges of the first panel and second panel is a support member, the support member comprising a gasket.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Owen’s structures to show a member arranged between adjacent frameless edges of the first panel and second panel, the member arranged between adjacent frameless edges of the first panel and second panel is a support member, the support member comprising a gasket as taught by Pollock in order to connect two panels together while sealing the gap therebetween and prevents contact between the edges of the panels resulting in less friction.

Claims 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen.
Owen shows all the claimed structural limitations.  The claimed method steps of adjusting a height of a panel of a demountable wall system would have been the obvious method steps of adjusting a height of Owen’s system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different demountable wall systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/18/2022